DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 3, 5-8, 17, 21-25, 28, 30-32, 34, and 36 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 28, and 30-31 are amended.  Claims 2, 4, 9-16, 18-20, 26-27, 29, 33, and 35 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 Apr. 2022 has been considered by the examiner.

Response to Amendment
	The amendments filed on 13 Oct. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 33 because of minor informalities is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-2, 11, 27, 31, and 33 under 35 USC 112(b) as being indefinite for failing to particularly point out the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claim 33 under 35 USC 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-3, 9-13, 21-22, 24, and 30 under 35 USC 102(a)(1) as being unpatentable over Wang et al. (J. Cereb. Blood Flow & Metab.; published 1 Mar. 2017) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-3, 9-14, 17, 21-22, 24, 30, and 36 under 35 USC 103 as being unpatentable over Wang et al. (J. Cereb. Blood Flow & Metab.; published 1 Mar. 2017) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-3, 5, 9-14, 17, 21-22, 24, 30, and 36 under 35 USC 103 as being unpatentable over Wang et al. (J. Cereb. Blood Flow & Metab.; published 1 Mar. 2017), in view of Grabner et al. (J. Nucl. Med.; published 2013) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-3, 6-14, 17, 21-30, 33, and 36 under 35 USC 103 as being unpatentable over Wang et al. (J. Cereb. Blood Flow & Metab.; published 1 Mar. 2017), in view of Pomper et al. (US 2017/0333576 A1; published 23 Nov. 2017), in further view of Liu et al. (Tetrahedron Lett.; published 25 Aug. 2011) and Lu et al. (WO 2012/061165 A2; published 10 May 2012) is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 6-8, 17, 21-25, 28, 30, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (J. Cereb. Blood Flow & Metab.; published 1 Mar. 2017), in view of Pomper et al. (US 2017/0333576 A1; published 23 Nov. 2017) for the reasons cited in the Office action filed on 15 Apr. 2022.

Claim(s) 1, 3, 6-8, 17, 21-25, 28, 30- 32, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (J. Cereb. Blood Flow & Metab.; published 1 Mar. 2017), in view of Pomper et al. (US 2017/0333576 A1; published 23 Nov. 2017), in further view of Kommidi et al. (Theranostics; published 15 Jun. 2017) for the reasons cited in the Office action filed on 15 Apr. 2022.

Applicants Arguments
	Applicants assert that there would have been significant hurdles which one of ordinary skill in the art would need to overcome to successfully conjugate a PSMA targeting agent to a fluorophore such as disclosed in Wang.  Those skilled in the art would not have been motivated to consider modifying Wang in this manner.  Pomper does not in any way suggest the hurdles involved.  First the labeling conditions for a PSMA targeting molecule are very different for a biologic vs. small molecule.  To synthesize the imaging agent in the claimed invention, a unique medium pressure chromatography system was used that could be used to separate molecules that differ by only a few hundred Dalton.  Cells would not be able to survive the pressures and other conditions employed in the chromatography process.   The synthetic pathway used to formulate and isolate the PSMA agent in the claimed invention is non-trivial and quite complex.  Many synthons used in Kommidi are not commercially available and had to be synthesized.  The multi-carboxylate PSMA targeting structure required unique protecting chemistry. 

Applicant's arguments filed 13 Oct. 2022 have been fully considered but they are not persuasive. Wang teaches and enables a precursor compound of formula (I) 
    PNG
    media_image1.png
    184
    259
    media_image1.png
    Greyscale
.  At pg. 777 and Figure I, Wang teaches and enables 18F labeling of the NHS ester 1 to form 18F-fluorophore NHS ester that reads in part on the imaging agent of claim 1 comprising the fragment 
    PNG
    media_image2.png
    89
    281
    media_image2.png
    Greyscale
.  At Figure 1, Wang teach that the 18F-labeled NHS ester 1 is capable of reacting with free amines, typically lysine.  Wang teaches that the 18F-labeled NHS precursor compound 1 is advantageous because the fluorescent probe would guide a surgeon to the fluorescent probe in real-time and high resolution while the PET component is used to image in vivo.  According to Wang, a dual fluorescent [18F]-PET imaging agent is superior to stand alone [18F]-PET only imaging agents.  Pomper teaches PMSA imaging agents comprising a fluorescent dye that can be used for imaging cells and tumors.  At Fig. 13, Pomper teaches a lysine-glutamate-urea PSMA targeting ligand with a fluorophore coupled to the lysine of the lysine-glutamate-urea targeting moiety.  At pgs. 39 and 40, Pomper teaches and enables methods for attaching a 18F-labeled NHS ester to the PSMA targeting moiety along with semi-preparative HPLC methods.  Applicants should provide evidence that methods for synthesizing the claimed 18F-fluorophore-PMSA-targeting agents were available to one of ordinary skill in the art before the effective filing date.  See In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Wang by reacting the 18F-labeled NHS precursor compound 1 with the lysine of the lysine-glutamate-urea targeting moiety as taught by Pomper et al. because it would have been expected to advantageously enable real-time imaging of PSMA expressing cancers during surgery using the fluorophore fragment while the 18F-labeled fragment enables in vivo diagnosis of PSMA expressing cancers by PET.  Kommidi teaches, motivates, and enables the 18F-trifluoroborate imaging moiety of the structure in claim 31.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the 18F-fluorophore-PSMA targeting agent made obvious by Wang and Kommidi by substituting the existing 18F-trifluoroborate with the 18F-trifluoroborate taught by Kommidi because it would have been expected to advantageously enable chemoselective introduction of the 18F-labeled moiety by click reaction and/or because it would have been expected to provide an equivalent 18F-trifluoroborate moiety capable of enabling PET imaging.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 32, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  Regarding claim 5, the specification as originally filed does not support the use of the 18F-fluorophore-PSMA-targeting agent in amended claim 1 to assess or monitor transplant rejection or acceptance.  The specification at [0057]-[0058] teaches that the imaging method may be used to image perfusion such as red blood cell perfusion in VCA. Changes in blood flow are the earliest indicators of VCA complication.  These sections of the specification contemplate imaging transplant rejection by imaging perfusion and not by imaging PSMA.  Similarly, instant claims 32 and 34 are dependent to claim 1 as amended and require imaging of lymph node and cerebral spinal fluid.  However instant claim 1 as amended requires a PSMA targeting agent.  The specification as originally filed does not contemplate imaging lymph node and cerebral spinal fluid by imaging PSMA.  The specification at [0015] and [0070] contemplates imaging lymph node with compound b.

Claim Rejections - 35 USC § 103
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (J. Cereb. Blood Flow & Metab.; published 1 Mar. 2017), in view of Pomper et al. (US 2017/0333576 A1; published 23 Nov. 2017), in further view of Reuter et al. (J Nucl. Med.; published 2010; see attached 892).

	Wang et al. teach as discussed above.  
	Wang et al. do not teach a method wherein said internal imaging is used to assess or monitor transplant rejection.
	Pomper et al. teach as discussed above.
	Reuter et al. teach the potential of non-invasive serial assessment of acute renal allograft rejection by 18F-FDG PET to monitor treatment efficacy (see title).  Reuter et al. teach that early detection of allograft rejections are crucial to limit inflammatory process and preserve the function of transplant (see pg. 1644).  Reuter et al. teach the use of 18F PET as a method of monitoring response to therapy for acute renal transplant detection.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Wang et al. by further monitoring or assessing transplant rejection or acceptance wherein the transplant expresses PSMA as taught by Reuter et al. because it would have been expected to advantageously enable early detection transplantation rejection or acceptance, which is crucial, in vivo by PET. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618